Citation Nr: 0014840	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-08 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, to include PTSD, memory loss and brain damage, 
other than as due to undiagnosed illness.  

2. Entitlement to service connection for tinnitus, other than 
as due to undiagnosed illness.  

3. Entitlement to service connection for low back pain, other 
than as due to undiagnosed illness.  

4. Entitlement to service connection for neck pain, other 
than as due to undiagnosed illness.  

5. Entitlement to service connection for peripheral 
neuropathy of the upper extremities, other than as due to 
undiagnosed illness.  

6. Entitlement to service connection for peripheral 
neuropathy of the lower extremities, other than as due to 
undiagnosed illness.  

7. Entitlement service connection for a psychiatric disorder, 
manifested by depression and anxiety, due to undiagnosed 
illness.  

8. Entitlement to service connection for a respiratory 
disorder, manifested by breathing difficulty breathing and 
chest pain, due to undiagnosed illness.  

9. Entitlement to service connection for headaches, due to 
undiagnosed illness.  

10.  Entitlement to service connection for fatigue, due to 
undiagnosed illness.  

11.   Entitlement to service connection for memory loss, due 
to undiagnosed illness.  

12.  Entitlement to service connection for a skin disorder, 
due to undiagnosed illness.  

13.  Entitlement to service connection for cervical 
radiculopathy, claimed as peripheral neuropathy and 
tingling, due to undiagnosed illness.  

14.  Entitlement to service 
connection for right lumbar radiculopathy, claimed as 
peripheral neuropathy, due to undiagnosed illness.  

15.  Entitlement to service connection for an eye disorder, 
manifested by light sensitivity and poor vision, due to 
undiagnosed illness.  

16.  Entitlement to service connection for a beta-hemolytic 
Streptococcus B infection due to undiagnosed illness.  

17.  Entitlement to service connection for sexual 
dysfunction, due to undiagnosed illness.  

18.  Entitlement to service connection for a 
gastrointestinal disorder, manifested by diarrhea, due to 
undiagnosed illness.  

19.  Entitlement to service connection for porphyria cutanea 
tarda (PCT), due to undiagnosed illness.  

20.  Entitlement to service connection for a disorder 
manifested by joint pains of the left hip, left elbow, 
right wrist, and knee, and muscle aches, due to 
undiagnosed illness.  


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his mother


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active service from December 1964 
to October 1968 and from November 1990 to May 1991.  During 
the latter period of active service, the veteran served in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The veteran specifically withdrew his appeal of the issues 
relating to service connection for bilateral hearing loss and 
carpal tunnel syndrome in a bound submission dated in 
November 1998.  Those issues, therefore, no longer remain for 
appellate consideration.  38 C.F.R. § 20.204 (1999).  


REMAND

In December 1993, the RO denied service connection for PTSD, 
including depression, memory loss, and brain damage; a lung 
condition, including pneumonia; headaches; fatigue; a skin 
condition/skin cancer; bilateral hearing loss; tinnitus; low 
back pain; and neck pain.  

A rating decision in January 1994 continued to deny service 
connection for PTSD, depression, fatigue, headaches, memory 
loss, and brain damage, and also denied service connection 
for carpal tunnel syndrome, peripheral neuropathy of the 
upper extremities, and peripheral neuropathy of the lower 
extremities.  

A notice of disagreement was received from the veteran in 
February 1994 that referred to the December 1993 rating 
decision.  In November 1994, the veteran filed another notice 
of disagreement that listed all of the disabilities that were 
addressed by the December 1993 and January 1994 rating 
decisions.  

In November 1994, Congress enacted legislation authorizing VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses and, in February 1995, 
VA adopted a regulation to implement the new law.  

A rating decision in February 1995 denied service connection 
for a lung condition, fatigue, headaches, and a skin rash, 
each as due to undiagnosed illness.  

In March 1995, the RO provided the veteran with a statement 
of the case that addressed the issues of service connection 
for a lung condition, fatigue, headaches, and a skin rash, 
each as due to undiagnosed illness, and for PTSD, hearing 
loss, tinnitus, low back pain, neck pain, carpal tunnel 
syndrome, and peripheral neuropathy of the upper and lower 
extremities.  

A personal hearing was conducted before a hearing officer at 
the RO in August 1995 at which the veteran and his wife and 
mother presented testimony regarding each of the issues that 
were addressed in the March 1995 statement of the case.  

Another rating decision, in January 1996, addressed the 
issues concerning service connection for a lung condition, 
fatigue, headaches, and a skin rash, each as due to 
undiagnosed illness, and for PTSD, carpal tunnel syndrome, 
and peripheral neuropathy of the upper and lower extremities.  
In January 1996, the RO issued a supplemental statement of 
the case concerning all of the same issues that were listed 
in the March 1995 statement of the case.  

The record contains a VA Form 9, dated February 20, 1996, by 
the veteran.  The document does not contain a date-stamp 
indicating the date of receipt by VA.  The Form 9 lists all 
of the issues that were addressed by the RO in the March 1995 
statement of the case.  

A September 1997 rating decision granted service connection 
for residuals of a tonsillectomy.  Although that decision did 
not explicitly consider any service connection claim, the 
rating decision listed the following disabilities as being 
non-service-connected:  
Depressive disorder with anxiety, variously claimed PTSD 
and neuropsychiatric conditions, due to undiagnosed 
illness
Fatigue, memory loss, and headaches, due to undiagnosed 
illness 
Cervical radiculopathy, claimed as peripheral neuropathy 
and tingling of the upper extremities, due to 
undiagnosed illness 
Blepharitis, claimed as light sensitivity and poor vision, 
due to undiagnosed illness 
Bronchitis and chest pain, claimed as breathing 
difficulty, due to undiagnosed illness 
Beta-hemolytic Streptococcus B infection, due to 
undiagnosed illness 
Right lumbar radiculopathy, claimed as peripheral 
neuropathy of the lower extremities, due to undiagnosed 
illness 
Carpal tunnel syndrome, due to undiagnosed illness
Sexual dysfunction, due to undiagnosed illness
Gastroesophageal reflux disease, claimed gastrointestinal 
problems and diarrhea, due to undiagnosed illness
Porphyria cutanea tarda, claimed as skin disorders, due to 
undiagnosed illness
Arthritis, claimed as joint pains of the left hip, left 
elbow, right wrist, and knee and muscle aches, due to 
undiagnosed illness
Streptococcal disease with cerebral arteritis, claimed as 
brain dysfunction, due to undiagnosed illness

The record contains a communication from the veteran dated by 
him in July 1998.  In that document, the veteran disagreed 
with the finding that all 15 disabilities that were listed on 
the September 1997 rating decision were not service-
connected.  The original of the July 1998 document does not 
contain a date-stamp indicating its date of receipt by VA.  
However, the record does contain another submission by the 
veteran, received in September 1998, that includes a copy of 
the July 1998 letter.  The September 1998 submission was 
received by the RO less than one year after the date of the 
letter from the RO advising him of the action taken in the 
September 1997 rating decision.  

A September 1998 rating decision specifically accepted the 
veteran's VA Form 9 dated in February 1996 as having been 
timely filed, because it did not contain a VA date-stamp and 
because the date on the document was within one year from the 
date he was notified of the February 1995 rating decision.  

Although the veteran clearly filed a timely notice of 
disagreement to the December 1993 and January 1994 rating 
decisions, the Board is unable to discern, on initial review 
of the record, any document that can reasonably be construed 
as constituting a substantive appeal with the issues that 
were addressed in those decisions and that was received 
within 60 days after the March 1995 statement of the case.  
The veteran has not argued that he submitted such a document.  

The law and regulations provide that, absent the filing of a 
notice of disagreement within one year of the date of mailing 
of the notification of the denial of an appellant's claim or 
absent the filing of a substantive appeal within the 
remainder of that year or within 60 days of the mailing of 
the statement of the case, whichever is later, a rating 
determination is final.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  

The Board is aware that the RO has already found that the 
February 1996 Form 9 was timely filed.  However, it is 
unclear to the Board which issues the RO determined that that 
document rendered completely developed for appellate review.  
Nevertheless, the Board believes that, in light of the 
evidence set forth above, the RO should again address the 
issue of whether the veteran submitted a timely substantive 
appeal regarding the issues that were addressed in the March 
1995 statement of the case.  Further, prior to the RO's 
action, the veteran should be afforded an opportunity to 
present evidence and argument on whether or not he submitted 
a timely substantive appeal to the December 1993 and January 
1994 rating decisions, as well as an opportunity to request a 
personal hearing, if desired.  Curry v. Brown, 7 Vet. App. 
59, 66 (1994); see also Bernard v. Brown, 4 Vet. App. 382, 
390-92 (1993).  

If the RO finds that the veteran did not file a timely 
substantive appeal following the March 1995 statement of the 
case, then the RO should determine whether he has applied to 
reopen any of those claims and, if so, should consider the 
question of whether he has submitted new and material 
evidence to reopen any such claims.    

Also, neither the March 1995 statement of the case nor any 
supplemental statement of the case considered the issues 
relating to service connection for headaches or a skin 
rash/cancer, other than as due to undiagnosed illness.  
Because the veteran has filed a notice of disagreement as to 
those issues, the RO must provide him with an appropriate 
statement of the case.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see also Manlincon v. West, 12 Vet. App. 238 (1999).  If, 
after the RO furnishes the veteran with a statement of the 
case, he files a timely substantive appeal as to the issues 
addressed therein, then the RO should certify those issues 
for appellate consideration.  

In addition, review of the claims file reflects that the 
service medical records that are of record are copies that 
were received from the veteran.  More importantly, the 
records do not appear to be complete-some of the records 
refer to treatment, the reports of which are not of record.  
In addition, the records do not contain the reports of any 
examinations that may have been conducted at the time of his 
reactivation in November 1990 or his separation in May 1991.  
The RO should request the originals of the veteran's service 
medical records.  

Also, the record indicates that the veteran served in the 
Naval Reserve, both between his periods of active duty and 
subsequently.  Although some service medical records 
developed during the veteran's Reserve service are of record, 
the RO should request all original service medical records 
covering those periods that are not already of record.  




Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should request the veteran's original 
service medical records covering all periods of 
service from the appropriate office.  

2.  The RO should afford the veteran an opportunity 
to present evidence and argument on the question of 
whether or not he submitted a timely substantive 
appeal to the December 1993 and January 1994 rating 
decisions and to request a personal hearing, if 
desired.  The RO should schedule such a hearing if 
he requests one.  

3.  The RO should then again adjudicate the issue 
of whether the veteran filed a timely substantive 
appeal concerning the issues relating to service 
connection for PTSD, including depression; a 
respiratory disorder, including pneumonia; fatigue; 
tinnitus; low back pain; neck pain; and peripheral 
neuropathy of the upper and lower extremities; 
other than as due to undiagnosed illness, following 
the February 1995 statement of the case.  

a.  If the RO determines that a timely 
substantive appeal was not filed: 

i.  and if the veteran perfects a timely 
appeal of that issue, then the RO should 
certify that issue for appellate 
consideration, 

and

ii.  the RO should determine whether the 
veteran has subsequently applied to reopen 
any of those claims and, if so, should 
consider the issue of whether he has 
presented new and material evidence to 
reopen any such claim, in particular, his 
claim for service connection for tinnitus.  

b.  If the RO determines that a substantive 
appeal was timely filed as to any issue, then 
it should again consider such issue(s) on the 
merits in light of all of the evidence, 
including any additional evidence that has been 
received subsequent to this REMAND.  

If any action taken is adverse to the veteran, 
he should be furnished with a statement of the 
case regarding those issues and should be given 
an opportunity to respond.  

4.  The RO should furnish the veteran with a 
statement of the case concerning the issues 
relating to service connection for headaches and a 
skin rash/cancer, other than as due to undiagnosed 
illness.  If, and only if, he files a timely 
substantive appeal as to those issues, the RO 
should certify those issues for appellate 
consideration.  

5.  The RO should also again consider the veteran's 
claims for service connection for his claimed 
disorders as due to undiagnosed illness.  If action 
taken as to any issue remains adverse to the 
veteran, he should be provided with a supplemental 
statement of the case and should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



